Citation Nr: 1047887	
Decision Date: 12/27/10    Archive Date: 01/03/11

DOCKET NO.  07-10 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel




INTRODUCTION

The Veteran served on active duty from August 1996 to August 
1999.  He also had subsequent service in the Texas Army National 
Guard.

This matter comes to the Board of Veterans' Appeals (Board) from 
a March 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Wichita, Kansas. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

A review of the Veteran's service treatment records indicates 
that upon entrance he had problems with his hearing.  
Specifically, scarring of both ear drums was noted, as was a 
history of having tubes placed in his ears at the age of 4, with 
subsequent removal.  The Veteran was apparently given an 
enlistment waiver for his pre-existing hearing loss.  Upon 
entrance to service pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
6000
RIGHT
10 
Zero
Zero
Zero
45
60
LEFT
20
Zero
Zero
15
65
80

See December 1995 report of medical examination. 

The Veteran's service treatment records dated after his entrance 
examination note numerous complaints regarding the ears.  In June 
1999 the Veteran received an audiological evaluation prior to his 
discharge.  At this time, pure tone thresholds, in decibels, were 
as follows:




HERTZ



250
500
1000
2000
3000
4000
6000
8000
RIGHT
10
10
10
5
15
65
70
30
LEFT
10
10
10
5
25
80
70
55

Severe high frequency sensorineural hearing loss, bilaterally, 
was diagnosed at this time.  See June 1999 Record of Audiological 
Evaluation.  

In January 2006 the Veteran was provided a VA audiological 
examination.  The report associated with this examination notes 
the aforementioned history of tubes having been implanted in the 
Veteran's ears and contains diagnoses of moderately severe to 
severe high frequency sensorineural hearing loss in the right 
hear, and severe high frequency sensorineural hearing loss in the 
left ear.  However, the report distinctly notes that the 
Veteran's claims file was not available for review and does not 
offer any etiological opinion, particularly with respect to the 
question of aggravation of a pre-existing disability.  

The Veteran acknowledges that he had hearing problems upon 
entrance to service.  He asserts, however, that his hearing 
problems were chronically aggravated therein.  See September 2006 
statement from Veteran.  A preexisting injury or disease will be 
considered to have been aggravated by service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to the 
natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306 (2010).

VA's duty to assist includes providing an adequate examination 
when such an examination is indicated.  Stefl v. Nicholson, 21 
Vet. App. 120, 123 (2007).  Once VA provides an examination, it 
must be adequate or VA must notify the Veteran why one will not 
or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007).  An examination is adequate if it "takes into account 
the records of prior medical treatment, so that the evaluation of 
the claimed disability will be a fully informed one."  Barr, 21 
Vet. App. at 311 quoting Green v. Derwinski (, 1 Vet. App. 121, 
124 (1991)).  An examination must be based upon consideration of 
the Veteran's prior medical history and examinations.  Stefl, 21 
Vet. App. at 123.  
Because the January 2006 audiological examination was not based 
upon a review of the Veteran's service treatment records and the 
examiner did not offer an etiological opinion, particularly on 
the question of aggravation, it is inadequate to decide the 
present claim.  Accordingly, the claim must be remanded to afford 
the Veteran another VA examination.  Id.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audiologic 
examination to determine the nature and 
etiology of his bilateral hearing loss.  All 
indicated tests and studies should be 
conducted.  The claims file should be 
available for review by the examiner.  The 
examiner should obtain a complete, pertinent 
history from the Veteran and review the 
claims file in conjunction with the 
examination, giving particular attention to 
his lay assertions and the pertinent medical 
evidence.  The examiner should note that the 
claims file has been reviewed.

Based on a review of the record and 
examination of the Veteran, the examiner 
should provide an opinion as to whether the 
pre-existing bilateral hearing loss increased 
in severity during service beyond natural 
progress of the disorder, or whether such 
disability was otherwise permanently 
aggravated by military service.

A complete rationale for any opinion 
expressed should be provided.  If the 
examiner is unable to reach an opinion 
without resort to speculation, he or she 
should explain the reasons for this inability 
and comment on whether any further tests, 
evidence or information would be useful in 
rendering an opinion.



2.  After the development requested above has 
been completed to the extent possible, review 
the record and readjudicate the claim on 
appeal.  If any benefit sought on appeal 
remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and given 
the opportunity to respond thereto before 
this case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


